Citation Nr: 1400617	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include psoriasis.

2.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1981 and subsequent Reserve service with periods of active duty from November 1990 to June 1991 and December 2004 to December 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2008 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days following the hearing to provide the Veteran with additional time to submit medical evidence.  In September 2013, he submitted additional evidence with a waiver of RO review.  

During the hearing, the Veteran indicated that he was unemployable due to his depressive disorder.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised as part of his claim for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board finds that further development is needed on the claims on appeal.

The Veteran claims that his psoriasis was incurred in or aggravated by active duty.  He asserts that it began prior to his deployment to Southwest Asia and worsened there from wearing a gas mask and carrying equipment that irritated his skin.  

The Veteran's service medical records from November 1990 to June 1991 when he was deployed to Southwest Asia are not in the claims file.  Although the RO made a formal finding on the unavailability of service medical records from April 1977 to April 1981, the RO made no such finding for the service records from November 1990 to June 1991.  Because the Veteran claims that his psoriasis worsened while in Southwest Asia, another attempt should be made to obtain any additional service medical records.  Requests should be made to the National Personnel Records Center (NPRC), VA's Records Management Center (RMC), and the Veteran's last duty assignments for the two periods of active duty, the 114th Evacuation Hospital Army Forces Command FC (Fort Campbell) and 3457 United States Army Reserve Training Center FZ (Hunter AAF).

The available service medical records, including those from Reserve service, show that the Veteran reported a history of psoriasis during an August 1987 examination.  What appears to be a 2001 record shows that UVB treatment for psoriasis began in December 2000.  In January 2006, he complained of an increase in stress related to the end of his time in service with a worsening in skin lesions.  In December 2006, his psoriasis was described as severe.

The Veteran has not been provided an examination for his psoriasis.  Because he claims that his psoriasis worsened as a result of deployment to Southwest Asia and the evidence indicating that his psoriasis may have worsened during his period of active duty ending in December 2005, he should be provided an examination to determine whether psoriasis was aggravated by service.

As for the claim for a higher initial rating for depressive disorder, the Veteran testified during the hearing that his depressive disorder had worsened since the last VA examination.  He was last examined by VA for his depressive disorder in August 2007, over six years ago.  As that examination is now stale, another examination should be scheduled to properly adjudicate the claim for a higher initial rating.  That examination should also consider entitlement to TDIU.

Prior to the examinations, any outstanding medical records should be obtained.  The record contains treatment notes from the San Antonio VA Medical Center (VAMC) dated through October 2009.  Thus, any treatment notes since that time should be obtained.  The Veteran currently resides in Florida.  Thus, he should be asked to provide the names of any healthcare providers who have treated him for his disabilities in Florida and obtain any adequately identified records.

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for his psoriasis and depressive disorder in Florida.  Obtain all adequately identified records.

2.  Obtain any records of treatment from the San Antonio VAMC since October 2009.

3.  Request the Veteran's service medical records from his Reserve service, particularly those from November 1990 to June 1991, from the NPRC, RMC, 114th Evacuation Hospital Army Forces Command Fort Campbell, and 3457 Army Reserve Training Center Hunter AAF.

4.  Then, schedule the Veteran for an examination to determine the nature and etiology of his psoriasis.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psoriasis was aggravated (permanently worsened beyond normal progression) by any period of active service.  The examiner should address the Veteran's service medical records showing a history of psoriasis in August 1987, the start of UVB treatment in December 2000, and complaints of worsening skin lesions associated with an increase in stress in January 2006.  The examiner should also address the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

5.  Schedule the Veteran for an examination to determine the current severity of his depressive disorder.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's depressive disorder.  The examiner should indicate the degree of social and occupational impairment due to the Veteran's depressive disorder.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected depressive disorder, bilateral hearing loss, and tinnitus.

6.  Then, readjudicate the claims, including the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

